 

10
11
12
13
14
15
16
17

19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 58 Filed 08/01/19 Page 1of5

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

    

AT SEATTLE
0912139 B.C., LTD., a Canadian No. 2:18-cv-01464-JLR
corporation, and PAKAGE APPAREL,
INC., a Canadian corporation, STIPULATED MOTION TO EXTEND
CERTAIN PRETRIAL DATES AND
Plaintiffs, [(PROEBSED|] ORDER
v. Oo
NOTE ON MOTION CALENDAR:
“RAMPION USA INC., a Washington
corporation, and RAMPION AUGUST 1, 2019
ENTERPRISES LTD., a Canadian
corporation,
Defendants.

 

 

Pursuant to LCR 7(d)(1) and 10(g), Plaintiffs and Defendants, by and through their

counsel of record, Hereby stipulate and jointly move the Court for entry of an order extending» -—~—~

certain pretrial deadlines.
A. Case Status. .

This case was filed on October 5, 2018. (Dkt. #1.) On December 13, 2018, the Court
entered its Minute Order Setting Trial Dates and Related Dates. (Dkt. #22.) The case schedule
established in December was amended on January 23, 2019 to add two deadlines relating to
certain patent-related disclosures. (Dkt. #25). No further change to the case schedule has been
requested or made.

/]

JOINT MOTION TO EXTEND CERTAIN PRETRIAL - 1
DATES (2:18-cv-01464-JLR)

STOEL RIVES Lip
. ATTORNEYS
103026906. 1 0068561-00001 600 University eee eal Ao ood” V* O80l

 
 

1]
12
13
14
15
16
17

4g"

19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 58 Filed 08/01/19. Page 2 of 5

The parties have exchanged discovery requests and responses, tens of thousands of
documents were produced, and one deposition was taken. The Court’s Claim Construction
Order was entered on July 30, 2019. (Dkt. #57.)

B. Ongoing Settlement Efforts and August 21, 2019 Mediation.

Over the last several weeks, the CEOs of the parties met in person and via telephone to
discuss possible settlement and exchanged a series of detailed correspondence, including at least
one exploratory ofter of settlement. Mediation is scheduled to begin at 9 a.m. on Wednesday,
August 21 , 2019 with Lou Peterson, Mediator, at the offices of Hillis Clark Martin & Peterson
P.S., 999 Third Avenue, Suite 4600, Seattle, Washington 98104.

C. Cause for the Requested Extension.

The parties seek to move the expert deadlines to avoid incurring the expense associated
with expert work that would prove unnecessary if mediation succeeds. The parties also seek to
move the close of discovery back three weeks to allow them to focus on preparing for a
successful mediation between now and August 21, 2019, and to provide sufficient time following
expert reports to complete discovery. All other pre-trial and trial dates remain in accordance
with the Court’s December 13, 2018 Minute Order.

D. Requested Extension.

~~” "Those déadlinés that are the subject of this motion are bold and in italics in the table ~~~

 

 

 

 

 

 

 

below.

PRETRIAL DEADLINE CURRENT DATE PROPOSED DATE
Expert Witness Disclosure 08/30/2019 09/27/2019 |
Rebuttal Expert Disclosure 09/27/2019 10/18/2019
Amended Pleadings | 10/02/2019 | 10/02/2019
Close of Discovery 10/18/2019 11/08/2019
Dispositive Motions 11/26/2019 11/26/2019

 

 

 

JOINT MOTION TO EXTEND CERTAIN PRETRIAL - 2
DATES (2:18-cv-01464-JLR)
. STOEL RIVES tie

s , __ATTORNEYS
103026906.1 0068561-00001 600 University eisstone S06 4.0000” VO

 

 
 

 

 

 

 

 

 

 

 

 

Case 2:18-cv-01464-JLR Document58 Filed 08/01/19 Page 3 of5
PRETRIAL DEADLINE CURRENT DATE PROPOSED DATE
Settlement Conference 12/27/2019 12/27/2019
Motions in Limine 02/28/2020 02/28/2020
Pretrial Order 03/12/2020 03/12/2020
Pretrial Conference 03/16/2020 at 2 p.m. 03/16/2020 at 2 p.m.
Trial Brief 03/23/2020 03/23/2020
Voir Dire/Jury Instructions 03/23/2020 03/23/2020
Jury Trial 03/30/2020 at 1:30 p.m. | 03/30/2020 at 1:30 p.m.

 

 

 

DATED: August 1, 2019.
STOEL RIVES LLP

/s/ Brian C, Park

Brian C. Park, WSBA No. 25584
600 University Street, Suite 3600
Seattle, WA 98101-4109
Telephone: (206) 386-7542
Facsimile: (206) 386-7500
Email: brian.park@stoel.com

/s/ Steven T. Lovett
Steven T, Lovett (Admitted pro hac vice)
steve.lovett@stoel.com..

/s/Nathan C, Brunette

Nathan C. Brunette (Admitted pro hac vice)
nathan. brunette@stoel.com

760 S.W. Ninth Avenue, Suite 3000
Portland, OR 97205

Telephone: (503) 224-3380

Facsimile: (503) 220-2480

Attorneys for Plaintiffs

DORSEY & WHITNEY LLP

/s/ Paul Meiklejohn
Paul Meiklejohn, WSBA No. 17477

/s/ Erin Kolter

Erin Kolter, WSBA No. 53365
Columbia Center

701 Fifth Avenue, Suite 6100
Seattle, WA 98104

Telephone: (206) 903-8800
Facsimile: (206) 299-3594
meiklejohn.paul@dorsey.com _ ..
kolter.erin@dorsey.com

Attorneys for Defendants

JOINT MOTION TO EXTEND CERTAIN PRETRIAL - 3

DATES (2:18-cv-01464-JLR)

103026906, | 0068561-00001

STOEL RIVES LLP

ATT
600 University Street, Suite 3600 Seattle,
Telephone 206. 624.09

WA 98101

 

 
 

oO NF DN

\o

10
11
12
13
14
15
16
17

18°

19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 58 Filed 08/01/19 Page 4 of 5

ORDER

It is so ordered.

Dated this 2™day of Ay ust, 2019. :

THE HOWORABLE JAMES L. ROBART
United States District Judge

JOINT MOTION TO EXTEND CERTAIN PRETRIAL - 4
DATES (2:18-cv-01464-JLR)

STOEL RIVES LLP

ot ATTORNEYS
103026906, 1 0068561-00001 600 University ee aS OdOsOD” VS 810!

 
 

10
11
12
13
14
15
16
17

18 |

19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 58 Filed 08/01/19 Page 5 of5

CERTIFICATE OF SERVICE

I hereby certify that I caused to be served the foregoing STIPULATED MOTION TO

EXTEND CERTAIN PRETRIAL DATES AND [PROPOSED] ORDER on the following

named person(s) on the date indicated below by

Oo
a
O
O

mailing with postage prepaid
hand delivery

facsimile transmission
overnight delivery

Email pursuant to verbal agreement at 11/20/2018 Rule 26(f) conference

to said person(s) a true copy thereof, contained in a sealed envelope if by mail, addressed to said

person(s) at his or her last-known address(es) indicated below.

Paul Meiklejohn
meiklejohn.paul@dorsey.com
Erin Kolter
kolter.erin@dorsey.com
Dorsey & Whitney LLP

701 Fifth Avenue, Suite 6100
Seattle, WA 98104

Attorneys for Defendants

DATED: August 1, 2019.

/s/ Steven T. Lovett

Brian C. Park, WSBA No. 25584

Steven T. Lovett (admitted pro hac vice)
Nathan C. Brunette (admitted pro hac vice)

Attorneys for Plaintiffs

JOINT MOTION TO EXTEND CERTAIN PRETRIAL - 5
DATES (2:18-cv-01464-JLR)

STOEL RIVES Lp

ATTORNEYS
103026906. 1.0068561-00001 600 University Street, Suite 3600, Seattle, WA 98101

Telephone 206.624.0900

 
